Citation Nr: 9901734	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to an increased evaluation for endometriosis, 
currently evaluated as 30 disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION


The veteran served on active duty from October 1989 to 
October 1992.

The issue on appeal stems from Department of Veterans Affairs 
(VA) Medical and Regional Office Center (M&ROC) rating 
decisions.  

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal was previously remanded to the M&ROC for further 
development in July 1997.  That development having been 
completed, the case is once more before the Board for 
appellate consideration. 


FINDINGS OF FACT

1.  The M&ROC has obtained all relevant evidence necessary 
for an equitable disposition of the veterans appeal.

2.  Endometriosis is productive of not more than severe 
impairment, or pelvic pain or heavy irregular bleeding not 
controlled by treatment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
endometriosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.116a, Diagnostic Code 
7612 (effective prior to May 22, 1995; 38 C.F.R. §§ 4.7, 
4.116, Diagnostic Code 7629 60 Fed. Reg. 19851-19855 (Apr. 
21, 1995) (effective May 22, 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that in December 1992 the M&ROC granted 
entitlement to service connection for right paravaginal wall 
defect with postoperative endometriosis, evaluated as 30 
percent disabling by analogy under Diagnostic Code 7621 
effective October 8, 1992, the day following separation from 
service.  This was based upon the findings in the service 
medical records.  

The veterans service medical records show that during active 
duty she was seen for consult regarding herniation of both 
paravaginal wall fascia and Denonvilliers' fascia diagnosed.  
She underwent repair of the right paravaginal wall defect.  A 
subsequent physical examination revealed normal scar from 
previous surgery.  The right paravaginal wall area was well 
supported but there was also tenderness on valsalva with no 
evidence of interocele or retrocele.  The uterus was normal 
in size and well supported.  

It was felt that the veteran would have permanent impairment 
and would not be able to lift heavy objects, preferably 
nothing over 10 to 20 pounds.  It was felt that this 
impairment could be exacerbated by childbearing and exercise.  
She underwent a laparoscopy at which time it was found that 
she had numerous adhesions on the dome of the diaphragm 
consistent with Curtis and Fitz-Hugh syndrome, omental 
adhesions on the left adnexa and over the left uretal sacral 
ligaments, and scattered endometriosis.  It was shown she had 
pelvic adhesive disease and mild endometriosis.  


The veteran underwent VA examination on March 31, 1995, for a 
right paravaginal wall defect, postoperative endometriosis.  
It was noted that she had had a diagnostic laparoscopy proven 
pelvic endometriosis in 1992 treated by surgery and Lupron 
shots post surgery.  It was noted that she still had pelvic 
pain, backache, and urinary urgency but the majority of her 
pain was improving.  No other medical problems or prior 
abdominal surgery was indicated.  It was recommended that the 
veteran continue Lupron monthly for a total of six months.  
There was indication that she receive an implant of Zoladex 
on March 31, 1995, on an outpatient basis.

A private medical record dated March 31, 1995, shows that the 
veteran had a history of laparoscopically diagnosed 
endometriosis.  She had been on Lupron suppression therapy 
for the past three months and her prior doctor in the 
military had recommended a full six-month course of therapy 
to completely eradicate her pain.  It was noted that she 
still had some pelvic pain and he agreed with continuing her 
therapy for another three months to complete adequate 
treatment. He recommended that VA approve three months 
treatment of Lupron which he noted could be given through his 
office.

A report of VA contact dated April 5, 1995, shows that on 
March 31, 1995, the veteran reported to the "OPD" at the 
request of the compensation and pension clerk to have 
treatment recommended by a doctor at "Cheyenne VAMC."  It was 
noted that the physician was requested to provide a 
compensation and pension examination for the veteran for her 
diagnosis of endometriosis.  At the completion of the 
examination, he suggested that the veteran be treated with a 
Lupron injection, in addition to her estrogen and special 
therapy.  The physician was consulted by telephone on March 
31, 1995, regarding the use of Lupron versus Zoladex and if 
it would be possible to use Zoladex drug instead of the 
Lupron.  The physician reported that he felt using the 
Zoladex would be appropriate and it was prescribed as an 
approved use.

On April 5, 1995, the veteran called reporting that she was 
having severe reaction to the Zoladex implant placed on March 
31, 1995, at the Cheyenne M&ROC.  She reported tenderness at 
the injection site and bruising of her knuckles.  She also 
reported that she had looked up the drug in a book and was 
worried that it did not report what the interactions could be 
with other drugs and that investigations were still occurring 
regarding the drug.  It was noted that the VA employee 
requested that the veteran report back to the "OPD" for 
evaluation and treatment.

The veteran declined the request reporting that she was not 
sure her employer would allow her to take off another day.  
The veteran was asked to inquire about the matter and call 
back.

After several hours of no response, the VA employee returned 
a call to the veteran to inquire if she would be returning to 
the clinic and she reported that she could not.  It was 
suggested that the veteran could go by the Emergency Room in 
Casper to have an evaluation as one option.  The veteran 
noted that she would wait until her next scheduled 
appointment and that she would not have Zoladex but would 
have Lupron instead.

On April 5, 1995, the supervisor of the VA pharmacy 
department spoke with the VA employee regarding a pharmacy 
representative who had just visited the department inquiring 
about the treatment of the veteran.  It was reported that the 
supervisor of the pharmacy department would be writing a 
report of contact.  On April 6, 1995, a call was placed to 
the VA physician noted in the record to discuss the matter.  
Late in the day, a call was made from the receptionist 
stating that the physician would not be in until Monday.

The record also contains a report of contact dated April 5, 
1995, from a pharmaceutical representative regarding the 
veteran and use of Zoladex on March 31, 1995.  

It was again reported that while the veteran was told to go 
to the emergency room to have the Zoladex implant removed, 
she reported that she would wait until her next appointment 
in May.  It was reported that it did not appear to make any 
sense in light of the severe side effects reported by the 
veteran.

A VA clinical record dated April 7, 1995, shows that the 
veteran was given Zoladex on March 31, 1995, and currently 
complained of low grade fevers with some nausea and vomiting 
as well as vertigo.  It was reported that she was seen in the 
Casper Emergency Room where she was not treated.  It was 
noted that the veteran would go to Cheyenne M&ROC.  As to the 
April 7, 1995, clinical record noted above, it should be 
pointed out that the veteran's treating physician at Warren 
Air Force Base was called and he suggested removal of Zoladex 
and that she be given Lupron injection.

A private hospital report dated April 7, 1995, shows that the 
veteran was seen for complaints of stomach cramps.  It was 
indicated that all the complaints appeared to have begun 
immediately after she received an implant of Zoladex on March 
31, 1995.  She received the Zoladex in Cheyenne at VA.  She 
noted that she had been given Zoladex at VA rather than her 
usual Lupron shot because the Zoladex was cheaper.  For that 
reason, in her left abdominal wall, she received a Zoladex 
implant.  Following that, she began getting stomach cramps.  
She began getting dizzy and began to have difficulty 
sleeping.  She usually had hot flashes when she took Lupron, 
but she never had these other symptoms.  She was being 
treated for endometriosis with this therapy.  She had seen a 
gynecologist at the Cheyenne Gynecological Clinic.

The veteran was sent to VA for the Lupron shot, but was 
treated with Zoladex instead.  When the veteran started 
developing symptoms, she became concerned about Zoladex.  On 
April 5, 1995, she called VA and was instructed to return to 
VA for removal of the implant.  She was unable to return 
because she had just gotten a job two weeks earlier, and 
being absent would cause her to lose her job.  

The veteran was unable to go to VA at that time and instead 
came to the emergency department at the private hospital.  It 
was noted that she was counseled regarding treatment.  She 
was told that the examiner could not remove the implant in 
the emergency room because he had no skills to do so and it 
was not an emergency procedure.  She was told to follow up at 
the Cheyenne M&ROC for further therapy during the following 
week.

A VA clinical record dated April 8, 1995, reflected 
impressions of chronic endometriosis and possible Zoladex 
reaction.  It was noted that after a lengthy discussion with 
the veteran and her mother, the veteran decided that she 
would go to Warren Air Force Base to seek treatment from the 
"OB/GYN."  It was noted that VA offered admission and 
symptomatic treatment until the veteran could be evaluated 
further and by a surgeon for removal of Zoladex.

A statement dated July 24, 1995, from the veteran's employer 
shows that the veteran had been an employee since March 24, 
1995, and that as of the date of the letter, she had missed 
three to four days due to her health condition and medical 
appointments.  It was also noted that she spent a great deal 
of time on the telephone talking to VA.  It was noted that 
the veteran's career at the company was being jeopardized.

VA hospital records regarding a period of hospitalization 
from August 8, 1995, to August 11, 1995, show that the 
appellant was admitted with complaints of fainting spells 
since April 7, 1995, and bruising easily which had increased 
since April 7, 1995.  It was noted that she had been fainting 
since April 7, 1995, after she had a Zoladex implant.  It was 
noted that her history was complicated, but basically she had 
endometriosis and had a Zoladex implant done on March 31, 
1995, as an outpatient at the Cheyenne M&ROC.  Following the 
implant, she began becoming dizzy and having episodes of 
fainting.  The plan was to admit the veteran to obtain 
routine laboratory tests such as "CBC, chemistry profile, 
urinalysis, sedimentation rate, and liver function tests."

Impressions were "syncope", etiology undetermined; rule out 
vasomotor syncope, i.e., orthostatic hypotension, vasovagal 
syncope, carotid sinus syncope; rule out hypovolemia; rule 
out cardiac syncope, i.e., cardiac arrhythmias, mitral valve 
prolapse; rule out seizure disorder; rule out psychogenic 
syncope; easy bruising by history; rule out occult bleeding 
disorder or clotting disorder; endometriosis, chronic; and 
depression secondary to endometriosis.  

Routine laboratory and clotting tests were to be obtained.  
The claimant would also be placed on telemetry for 24 hours 
to observe for arrhythmias and Holter monitor if she was able 
to handle it.  A computerized tomography scan of the head and 
electroencephalogram were planned.  It was also suspected 
that a tilt-table test would provide information on the 
veteran's situation.

While hospitalized for closer evaluation of her history of 
unsteadiness on her feet particularly when standing and 
dizziness, the veteran had a tilt-table test which showed 
that when the table was raised to 60 degrees, she had an 
increase in the pulse rate of 115 and this seemed to 
exacerbate her dizziness, although she was dizzy, and shaky 
to some extent when supine.  Her blood pressure raised to 
118/79 with a pulse rate of 115 from a supine level of 112/65 
to 86.

In the meantime, laboratory tests revealed no particular 
abnormalities.  Glucose tolerance test was normal.  It was 
found interesting that after tilt-table test the veteran was 
placed on intravenous fluids and normal saline overnight.  
Her hemoglobin dropped from an admission level of 15 down to 
11 which was noted to be suggestive of hypovolemia from 
dehydration.  It was noted that the day following the 
intravenous fluids, she was able to ambulate with assistance 
in the room and in the hallway.  She was noted to continue to 
be mildly symptomatic and seen in consultation by a 
neurologist.

The neurologist found the veterans symptoms were reproduced 
with hyperventilation and also noted that upon standing her 
pulse rate increased to 125, exacerbating her symptoms of 
dizziness.  He thought that her main problem was 
hyperventilation exacerbated by hypovolemia and mild 
dehydration.  On August 11, 1995, it was felt that she had 
achieved maximal hospital benefits and was dismissed home.  
She was given no return appointment.  She was advised to 
increase the fluids in her diet, increase the sodium and make 
a conscious effort to decrease her hyperventilation and also 
refrain from certain medications which might tend to increase 
her bleeding time.  It was noted that there were no 
restrictions of activity but that she should consciously 
decrease her breathing rate.

A private medical record dated July 20, 1995, from H. D. D., 
M.D., noted that the veteran had been under his care for 
endometriosis and that she completed a course of Lupron 
therapy and continued to have abdominal and pelvic pain.  His 
current recommendation was that she undergo a laparoscopy and 
laser ablation of endometriosis.

A clinical record dated July 21, 1995, noted that the veteran 
reported some improvement on Lupron with pain.

Also of record are hospital reports regarding a period of 
hospitalization by VA from August 24, 1995, to August 28, 
1995.  It was noted that the veteran was readmitted to the 
Cheyenne M&ROC after she was seen in the outpatient clinic on 
August 24, 1995, stating that she had "fainted" the day prior 
to admission.  This occurred at approximately 7:30 a.m. while 
she was getting to work.  It happened after she had taken a 
shower, gotten dressed and walked around.  While hospitalized 
for further evaluation and in part to evaluate possible 
psychogenic factors contributing to her symptoms, she was 
seen in consultation by the mental health service.  Her 
psychological evaluation revealed a "normal young woman."

It was noted that the veteran might have symptoms related to 
anxiety or even panic situation which may be magnifying her 
somatic symptoms.  It was suggested that she have counseling 
on a weekly basis with an outpatient counselor.  Medication 
on a trial basis was also suggested.  By August 28, 1995, it 
was determined that the veteran had achieved maximum hospital 
benefit and was dismissed home from the hospital with 
activity as tolerated.  No restrictions were noted medically.  
It was noted for follow-up that VA would continue to attempt 
to make arrangements for the veteran to be admitted to the 
Denver VA Medical Center on September 17, 1995, to the 
medical service for further evaluation.  Hospital diagnoses 
were near syncope, etiology unknown and endometriosis.

A VA clinical record dated in September 1995 shows that the 
veteran was seen for a check up.  It was noted that her 
complaints were about the same but only fainting 
approximately three times in the last six weeks.  Renewal of 
temporary disability for six weeks until November 9 was 
recorded.  

In September 1995, the veteran attended a hearing at the 
M&ROC.  A copy of the hearing transcript is on file.

In a rating decision dated in October 1995 the M&ROC assigned 
a separate noncompensable rating for paravaginal wall defect 
under Diagnostic Code 7611 and confirmed and continued a 30 
percent rating (now under Diagnostic Code 7629) effective 
from October 8, 1992. 

The veteran was hospitalized from December 8, 1995, to 
December 9, 1995, for chronic pain and endometriosis with 
pelvic adhesions.  She underwent diagnostic laparoscopy and 
lysis of adhesions.

A clinical record dated December 21, 1995, reflected 
assessments of sinusitis, recurrent syncope secondary to 
endometriosis and adhesions and endometriosis.  

It was recorded that the veteran went to Madigan Army Medical 
Center and had laparoscopic lysis of adhesions, and evaluated 
for an implant.  They recommended continuous "BCP".  No 
further syncope was indicated. 

In February 1996 the M&ROC granted service connection for 
defective Denonvilliers fascia, evaluated separately, as 
noncompensable under Diagnostic Code 7517.  

In March 1996 the veteran attended a hearing before a hearing 
officer at the RO.  A copy of the hearing transcript is on 
file.

In September 1997 the veteran underwent an authorized VA 
examination.  The examiner noted that VA medical records were 
available.  The veteran was described as an individual with 
pelvic endometriosis originally diagnosed by laparoscopy in 
August 1992.  An operative report from a diagnostic 
laparoscopy in 1991 revealed a normal pelvis with no signs of 
endometriosis or pelvic adhesive disease.  

The examiner noted that he was unable to find an operative 
report from 1995, but that a discharge summary from that 
hospitalization found omental adhesions to the left adnexa 
as well as over the left uterosacral ligament and 
scattered endometriosis.  It was noted that 
intraoperative photographs of record appeared to support this 
description.  The postoperative diagnosis was given as 
pelvic adhesive disease and mild endometriosis.  

It was noted that according to the veterans recent 
deposition, her endometriosis was not treated 
intraoperatively due to equipment difficulties.  She was 
treated with a three month course of intramuscular Lupron 
with apparent improvement or resolution of her symptoms.  The 
symptoms did recur within the next two to three years and in 
December 1995, she underwent another diagnostic laparoscopy.  

The operative report described the bladder, the deep cul-de-
sac and ovaries as normal and with no evidence of 
endometriosis, but, the left uterosacral ligament had 
some endometrial implantsas well as an Allen-Master window 
lateral to the uterosacral region.  The fallopian tubes 
were described as phimotic, presumably from adhesions 
secondary to the endometriosis.  Adhesions of the omentum 
into the uterosacral region and filmy adhesions of the 
sigmoid to the left pelvic side wall were also reported and 
lysed intraoperatively.  

The postoperative diagnosis was listed as endometriosis 
and mild pelvic adhesive disease.  The veteran stated she 
was treated with a second course of Lupron lasting six 
months, again, with apparent improvement or resolution of 
symptoms.  She completed a second course of laparoscopy and 
gonadotropin-releasing hormone (GnRH) agonist therapy 
approximately one year previously and has been on Depo-
Provera to hopefully suppress a recurrence of endometriosis.

The veteran stated that the symptoms returned again 
approximately 3-4 months previously and consisted of mainly 
pelvic pain, deep dyspareunia and lower back ache.  She also 
had several urinary complaints (urgency, dysuria and 
nocturia).  It was noted that her symptomatic complaints may 
or may not be due to endometriosis.  The examiner noted at 
present, he could not definitively stage the veterans 
endometriosis without performing another diagnostic 
laparoscopy.  However, using the information obtained from 
the medical records he estimated that her stage of 
endometriosis was mild.  (He referred to attached staging 
forms).

The examiner pointed out that the present staging system for 
endometriosis was based upon fertility potential and not 
pain.  No studies to date had been able to correlate the 
stage of endometriosis with symptoms of painmild stages 
could be associated with significant degrees of pain and in 
some cases, severe stages had been found to be completely 
asymptomatic.    He noted that endometriosis was a chronic 
disease.  It was probably a progressive disease if left 
untreated, and despite treatment, a large percentage (20-30 
percent) would still have recurrence.  

The examiner noted that the most up-to-date management 
schemes for endometriosis suggested that the optimal 
treatment is probably best achieved with combinations of 
surgical ablation or resection and postoperative medical 
suppression (danazol or GnRH agonists) for up to six months.  
The more stubborn, chronic and relapsing cases had been 
treated with longer courses of GnRH agonists or 
hysterectomy/bilateral salpingo-oophorectomy (BSO).  Any 
treatment plan had to be individualized according to each 
womans symptoms, lifestyle and reproductive plans.  He noted 
that the amount of disability caused by the disease tended to 
be excessive for a lot of women but many were able to 
function quite well on a day by day basis.  Determining 
disability based upon stage alone, however was not possible.  
He noted reviewing the veterans claims file.

The physicians summary noted the veteran had several 
options.  Since she received relief with Lupron in the past, 
she could repeat another six month course.  Due to concerns 
for bone loss the examiner recommended that she take Fosamax 
5-10 milligrams daily while on GnRH agonist.  It was noted 
that there were studies in progress utilizing this treatment 
plan and preliminary results supported its use.  Repeat 
diagnostic laparoscopy would allow resection and ablation of 
any recurrent endometriosis and evaluation of the fallopian 
tubes for fertility potential.  There was no apparent 
advancement in stage between the first two operations but the 
veteran and her family expressed concern that it could have 
advanced since her last operation.  

The second course of Lupron and the Depo-Provera suppression 
should have prevented this, but repeat laparoscopy would 
permit confirmation.  In addition, both prior operations 
reported omental adhesions to the left uterosacral area.  He 
suspected that this area harbored deep endometriosis that may 
need to be resected in order to be completely treated.  
Furthermore, her last procedure noted early damage
to the fallopian tubes and if there had been progression of 
the disease her reproductive concerns would require further 
consideration.  

The final option in treatment of any case of endometriosis 
was a total hysterectomy with removal of the ovaries.  This 
was a rather drastic option for the veteran considering her 
age and the fact that she had no children, so it was 
recommended as the last option if others failed to give her 
relief.  A subsequent concern was the long-term health risks 
of estrogen deprivation and the need for hormone replacement.  
Lastly, it was noted she could opt to do neither the surgical 
nor GnRH agonist therapy and continue Depo-Provera, while 
trying other methods of pain management such as low-dose 
tricyclic antidepressants.  

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994;  38 C.F.R. § 4.2 (1998).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the grades of disability.  38 C.F.R. § 4.1.  
VA has a duty to acknowledge and consider all the regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

It is essential that each disability be viewed in relation to 
its history, and the medical examinations are accurately and 
fully described, emphasizing limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole history recorded, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two evaluations 
shall be applied, a higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (1998).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(1998).

The ratings for gynecologic conditions were changed effective 
May 22, 1995.  60 Fed. Reg. 19851 (Apr. 21, 1995). [W]here 
the law changes after a claim has been filed or reopened but 
before the administrative or judicial process has been 
concluded, the version more favorable will apply unless 
Congress provides otherwise or permits the Secretary to 
provide otherwise and the Secretary does so. See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).



In Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998), 
the Court observed that the revised regulations do not allow 
for their retroactive application prior to their effective 
date unless otherwise stated.  

Under the old criteria in effect prior to May 22, 1995, the 
veterans endometriosis was rated by analogy to cervicitis.  
38 C.F.R. § 4.20 and Code 7612 (1994).  A maximum 30 percent 
schedular rating was provided if the disability was severe 
with chronic residuals of infections, burns, chemicals, 
foreign bodies, etc.  The 30 rating was the maximum rating 
assignable as analogous to cervicitis.  Higher ratings would 
have required removal of the uterus or ovaries, or post 
pregnancy complications; none of which have been demonstrated 
in this case.  

The Board also notes for comparative purposes that a maximum 
30 percent evaluation was provided under the old criteria for 
displacement of the uterus under Diagnostic Code 7622 where 
the disability was severe and manifested by marked 
displacement and frequent or continuous menstrual 
disturbances.  Also, contemplated for lesser evaluation under 
this code were adhesions and irregular menstruation.  

The new criteria provide a specific rating for endometriosis.  
The current 30 percent rating will be granted for pelvic pain 
or heavy or irregular bleeding not controlled by treatment.  
The next higher rating, 50 percent, requires lesions 
involving bowel or bladder confirmed by laparoscopy, pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.  It should be noted 
that the regulation requires that the diagnosis of 
endometriosis must be substantiated by laparoscopy.  38 
C.F.R. Part 4, Diagnostic Code 7629 (1998). 


When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The claim on appeal is well grounded within the meaning of 
the statute and judicial construction. 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for service-connected 
disability generally is a well-grounded claim).  VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claims.  

In this regard, the Board recognizes this case was previously 
remanded by the Board in July 1997 in order to obtain 
additional clarifying medical data.  The evidence of record 
consisting of the veteran's service medical records, as well 
as extensive post service VA and private clinical evidence as 
well as transcripts of a recent hearings before a hearing 
officer at the M&ROC have been included in the veteran's 
claims file and provides a complete basis upon which to 
address the merits of the veteran's claim.  

In view of the fact that there is no indication that there 
are additional pertinent outstanding records which the M&ROC 
has not attempted to obtain, no further assistance to the 
veteran is required to comply with the duty to assist him as 
mandated by 38 U.S.C.A. 
§ 5107(a).

At the outset the Board notes that application of the new 
criteria for rating gynecological disabilities may not be 
applied to the veterans claim prior to May 22, 1995.  See 
Rhodan.  The Board has reviewed the medical record to 
determine if there is any basis for a higher rating prior to 
May 22, 1995.  The maximum 30 percent rating in effect was 
assignable by analogy for severe cervicitis with chronic 
residuals of infections, burns, chemicals, foreign bodies, 
etc.  Diagnostic Code 7612.  

Higher ratings could be assigned under other codes; however, 
there was no evidence that the requirements for higher 
ratings under those codes were met.  There is no evidence of 
removal of the veterans uterus or ovaries. 38 C.F.R. § 
4.116, Code 7617 (1994).  There is no evidence of complete 
prolapse of uterus through the vulva.  38 C.F.R. § 4.116, 
Code 7621 (1994).  There is no evidence of a rectocele or 
cystocele.  38 C.F.R. § 4.116, Code 7623 (1994).  There is no 
evidence of a fistula. 38 C.F.R. § 4.116, Codes 7624, 7625 
(1994).

Also, the Board has reviewed the medical record to determine 
if there is any basis for a higher rating under the old or 
new criteria from May 22, 1995.  The current 30 percent 
rating under the new rating criteria for endometriosis 
contemplates pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  The next higher rating, 50 percent, 
requires lesions involving bowel or bladder confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms.  

It should be noted that the regulation requires that the 
diagnosis of endometriosis must be substantiated by 
laparoscopy.  38 C.F.R. § 4.116, Diagnostic Code 7629.  
Clearly, while there is evidence of mild endometriosis the 
clinical evidence fails to confirm lesions of the bowel or 
bladder as well as associated bowel or bladder symptoms 
despite any complaints.  

Higher ratings could be assigned under other codes; however, 
there is no evidence that the requirements for higher ratings 
under those codes are met.  There is no evidence of removal 
of the veterans uterus or ovaries.  38 C.F.R. § 4.116, Code 
7617 (1998).  There is no evidence of complete prolapse of 
uterus through the vulva.. 38 C.F.R. § 4.116, Code 7621 
(1998).  There is no evidence of a rectocele or cystocele.  
38 C.F.R. § 4.116, Code 7623 (1998).  There is no evidence of 
a fistula.  38 C.F.R. § 4.116, Codes 7624, 7625 (1998).

Consequently, the manifestations of the service-connected 
gynecologic disability do not approximate and are not 
analogous to the criteria for a 50 percent rating for 
endometriosis.  38 C.F.R. §§ 4.7, 4.20.  The pelvic pain 
described in the veterans medical records is contemplated in 
the 30 percent rating for endometrioses as defined 38 C.F.R. 
§ 4.116, Code 7629 (1998).

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue and 
it does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here.  The Board has also considered all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no section that provides a basis upon which 
to assign a higher disability evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent under the previous and 
amended criteria for rating endometriosis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased evaluation for endometriosis is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
